Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of January 1, 2010 by and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the “Company”), and SIMON R.C. WADSWORTH (“Wadsworth”). WITNESSETH: WHEREAS, the Company and Wadsworth entered into that certain employment agreement between Mid-America Apartment Communities, Inc. and Wadsworth effective as of December 5, 2008 (the “Original Employment Agreement”); WHEREAS, the Company and Wadsworth desire to enter into this Agreement which supersedes and replaces in its entirety the Original Employment Agreement; WHEREAS, the Company desires to employ Wadsworth to serve as a Special Advisor to the Chief Executive Officer of the Company; and WHEREAS, to the extent this Agreement provides for any “deferred compensation” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the Agreement will be administered in compliance with Code Section 409A and the regulations promulgated thereunder; and WHEREAS, the Company and Wadsworth each deem it necessary and desirable to execute a written document setting forth the terms and conditions of said relationship. NOW, THEREFORE, in consideration of the premises and mutual obligations hereinafter set forth the parties agree as follows: 1.Definitions.For purposes of this Agreement, the following terms shall have the following definitions: “1994 Plan” means the Company’s Amended and Restated 1994 Restricted Stock and Stock Option Plan. “2004 Plan” means the Company’s 2004 Stock Plan. “Agreement” has the meaning set forth in the preamble above. “Arbitrators” means the arbitrators selected to conduct any arbitration proceeding in connection with any disputes arising out of or relating to this Agreement. “Base Salary” means the annual salary to be paid to Wadsworth as set forth in Section 4(a) of this Agreement. “Benefit Plans” has the meaning set forth in Section 4(c)of this Agreement. “Board” means the Board of Directors of the Company. “Code” has the meaning set forth in the recitals above. “Company” means Mid-America Apartment Communities, Inc., a Tennessee corporation, and any successor to its business and/or assets which assumes and agrees to perform this Agreement by operation of law, or otherwise. “Company Shares” means the shares of common stock of the Company or any securities of a successor company which shall have replaced such common stock. “Compensation
